DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claims 2 and 3 objected to because of the following informalities:  In both claims 2 and 3, lines 1 and 2, the phrase “is a plurality of concentrate containers” should be changed to --are a plurality of concentrate containers--, to correct a minor grammatical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 12, line 3, “means for connecting” invokes 35 U.S.C. 112(f) and is further defined in the specification on page 6, lines 1-20.
	Claim 12, line 7, “transporting means for transporting” invokes 35 U.S.C. 112(f) and is further defined in the specification on page 8, lines 6-10.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a gaseous flushing agent” in claim 5, lines 2 and 3.  The phrase “means of” should be deleted.  In claim 5, line 4, the limitation “means of a liquid flushing agent”.  The phrase “means of” should be deleted. In claim 12, line 12, the phrase “transporting means for transporting” invokes 35 U.S.C. 112(f), however, when looking to the specification there is no corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof, therefore, it is not being interpreted under 35 U.S.C. 112(f).   The language “transporting means for” should be deleted.  In claim 14, line 2, the limitation “by means of which”.  The phrase “means of” should be deleted.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “a concentrate container” is recited, however, later in claims 2 and 3, “a plurality of concentrate containers” is recited.  Since in claim 1, the concentrate container is only referred to in a singular sense, it is not clear that there can be more than one container as recited later in claims 2 and 3.  It is suggested that language such as --at least one concentrate container-- replaces the phrase “a concentrate container” in claim 1, line 3.
In claim 1, line 7, the phrase “the residual amounts” lacks antecedent basis.  The phrase should be changed to --residual amounts-- to provide proper antecedent basis.
In claim 1, line 8, the phrase --at least one-- should be inserted before the phrase “concentrate container” in order to maintain proper antecedent basis.
In claim 4, line 2, the phrase “a concentrate container” should be changed to --the at least one concentrate container-- in order to remove double inclusion issues and maintain proper antecedent basis.

In claim 5, lines 2 and 3, the phrase “means of a gaseous flushing agent” is indefinite since it is not clear what “means of” is defining since it is not in proper 35 U.S.C. 112(f) format and does not further define the claim.  The language “means of” should be deleted.
In claim 5, line 4, the phrase “means of a liquid flushing agent” is indefinite since it is not clear what “means of” is defining since it is not in proper 35 U.S.C. 112(f) format and does not further define the claim.  The language “means of” should be deleted.
In claim 6, line 2, the phrase “a concentrate container” should be changed to --the at least one concentrate container-- in order to remove double inclusion issues and maintain proper antecedent basis.
In claim 6, line 3, the phrase “the respective concentrate container” should be changed to –the respective at least one concentrate container-- in order to maintain proper antecedent basis.
In claim 8, line 2, the phrase “a concentrate container” should be changed to --the at least one concentrate container-- in order to remove double inclusion issues and maintain proper antecedent basis.
In claim 8, lines 2-4, the three instances of the phrase “the concentrate container” should be changed to --the at least one concentrate container-- in order to maintain proper antecedent basis.
In claim 8, line 6, the phrase “the respective concentrate container” should be changed to --the respective at least one concentrate container-- in order to maintain proper antecedent basis.

Regarding claim 10, line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 12, lines 7, 8 and 10, the two instances of the phrase “its concentrate container” should be changed to --the at least one concentrate container-- in order to maintain proper antecedent basis.
In claim 12, line 12, the phrase “transporting means for transporting” invokes 35 U.S.C. 112(f), however, when looking to the specification there is no corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof and is indefinite, therefore, it is not being interpreted under 35 U.S.C. 112(f).   The language “transporting means for” should be deleted.
In claim 12, line 16, the phrase “the concentrate container” should be changed to --the at least one concentrate container-- in order to maintain proper antecedent basis.
In claim 13, line 2, the phrase “the respective concentrate container” should be changed to –the respective at least one concentrate container-- in order to maintain proper antecedent basis.
In claim 14, lines 1-3, the recitation of “a flushing agent container”, “a flushing agent” and “the residual amounts of concentrate remaining in the concentrate lines after an application can be recycled” is further defining the “means for recycling” recited in claim 12, line 15.  In order to clearly define the invention and remove any double inclusion issues, the phrase --
In claim 14, line 2, the phrase “means of which” is indefinite since it is not clear what “means of” is defining since it is not in proper 35 U.S.C. 112(f) format and does not further define the claim.  The language “means of” should be deleted.
In claim 14, lines 3 and 4, the phrase “the corresponding concentrate container” should be changed to --the corresponding at least one concentrate container-- in order to maintain proper antecedent basis.
In claim 14, line 4, the phrase “the concentrate container” should be changed to --the at least one concentrate container-- in order to maintain proper antecedent basis.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1378293A1.
EP1378293A1 discloses a method for application of a concentrate in diluted form (column 1, paragraphs [0001] and [0002]), comprising the steps of transporting a concentrate from a concentrate container (22), through one or more concentrate lines (46), in the direction of at least one outlet (in figure 1, in the region of the injection system 27/32) (column 8, paragraphs [0047], [0048] and [0051]); diluting the concentrate with a diluent (column 9, paragraph [0056]);  applying the concentrate diluted with the diluent (paragraph [0059]), wherein, after an application, at least a portion of residual amounts of concentrate remaining in the concentrate lines (46) is recycled to the concentrate container (22) (columns 9 and 10, paragraph [0061], figure 1 and claim 11).
As to claim 2, see plurality of concentrate containers 22 and columns 9 and 10, paragraph [0061], figure 1 and claim 11.
As to claim 4, see flushing agent at 38/39.
As to claim 5, see gaseous flushing agent(air) at 38/39 and cleaned by a liquid flushing agent 11, see paragraph [0061].
As to claim 9, see paragraph [0001].
As to claim 10, see paragraphs [0001,0014]
As to claim 11, see paragraph [0043] and diluent water which has a plurality of nutrients for cultivated plants.
Regarding claim 12, EP1378293A1 discloses an apparatus for application of a concentrate in diluted form, see paragraphs [0001-0004], comprising at least one concentrate container (22) containing a concentrate, or means for connecting at least one concentrate 
As to claim 15, see paragraph [0004].

Allowable Subject Matter
Claims 3, 6-8, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Aspen et al ‘107 and Hahn et al ‘798 discloses agricultural sprayers with recycling features.  Wilting ‘961 and Hahn ‘380 discloses agricultural sprayers with flushing features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752